DETAILED ACTION

This action is in response to the application filed on 2/19/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to if “the threshold voltage” is the same or different from “a predetermined threshold voltage”. If the “the threshold voltage” is the same as “a predetermined threshold voltage”, then it’s not clear as to how “the threshold voltage” is being adjust since it is “predetermined”. 	Dependent claims 2-7 inherit the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyugaji et al. (US 2015/0023062) in view of Keogh et al. (US 2015/0103566). 	Regarding claim 1, as best understood, Hyugaji et al. discloses (see fig. 1) a switching power supply device comprising: a transformer (10) for voltage conversion; a main switching element (S1) that is connected in series to a primary coil of the transformer (series connection to Lp); a primary side control circuit (21) that performs on/off control of the main switching element (operation of 21 controlling S1); a synchronous rectification MOS transistor (Qs2) that is connected in series to a secondary coil of the transformer (series connection to Ls2); and a secondary side control circuit (32) that performs on/off control of the synchronous rectification MOS transistor (32 controlling the operation of Qs2), wherein the secondary side control circuit includes: an off-timing detection circuit (325) that compares a drain voltage of the synchronous rectification MOS transistor (connection to the drain of Qs2) with a predetermined threshold voltage (non-inverting terminal input), and detects a timing to turn off the synchronous rectification MOS transistor (operation of 325); and a threshold voltage setting circuit (322, 323, 328, 329, SW) that sets the threshold voltage (operation of 322, 323, 328, 329, SW). 	Hyugaji et al. does not disclose that the threshold voltage setting circuit sets the threshold voltage based on a conduction period of the secondary coil or a period obtained by adding the conduction period of the secondary coil to a conduction period of . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838